Title: From George Washington to Major General Johann Kalb, 24 November 1778
From: Washington, George
To: Kalb, Johann


  
    Sir
    Head Quarters Fredericksbg [N.Y.] 24 Novr 1778.
  
In my last I directed that the escort for the Convention Troops should be composed of complete Regiments instead of detachments. I now desire that the German Battalion may be one of those Regiments and that they may take their Baggage with them, because I am not yet certain but they may be ordered upon a detached duty. They are to send their Baggage to Easton, and after they have escorted the Convention Troops to Sherrards Ferry upon Delaware they are to repair to Easton and there wait further orders. Be pleased to acquaint the Officers that it is probable they may not return to the division shortly that they may take their necessaries with them. Their Baggage had better be sent off before them that it may not impede the march. I am &c.
